EXAMINER'S AMENDMENT
Claims 1-20 are allowed.
The information disclosure statement filed on January 21, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. The Non Patent Literature Documents NPL2, NPL4, and NPL6 cited in the IDS didn’t include the PCT search reports.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 5 (line 2), claim 12 (line 2), and claim 18 (line 3), the word “buffer” has been amended to “a buffer”.  

The following is an examiner’s statement of reasons for allowance: Crowe et al. (US 2015/0120953) relates to a device to perform operations of determining a first playback latency of a streaming media signal at a first media processor and a second playback latency of the same signal at a second media processor and calculating an audiovisual output path delay for an electronic device based on the time of receipt and the time of transmission. Gold (US 7,386,026) relates to a system and method for synchronizing and selectively addressing multiple receivers in a wireless communication system includes a spread spectrum transmitter and one or more spread spectrum receivers. However, the prior art references, including the references cited in the three PCT search reports fail to show, teach or suggest a method for synchronizing playback of audiovisual content comprising at least the steps: calculating, at a display device, an audiovisual output path delay for a dumb speaker based on the time of receipt of a spread spectrum signal and the time of transmission of the spread spectrum signal, wherein the audiovisual output path delay comprises a time delay between receiving the spread spectrum signal at the dumb speaker and the spread spectrum signal being played back auditorily by the dumb speaker; and synchronizing, at the display device, the playback of the audiovisual content at the dumb speaker and the display device based on the audiovisual output path delay of the dumb speaker, as recited in the method claim 1 and similar claimed features recited in the apparatus claims 8 and the non-transitory computer-readable medium claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632